COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                  NO. 2-07-046-CV

IN THE INTEREST OF S.A.H. AND M.L.H.,
MINOR CHILDREN


                                          ----------

           FROM THE 325 TH DISTRICT COURT OF TARRANT COUNTY

                                          ----------

               MEMORANDUM OPINION 1 AND JUDGMENT

                                          ----------

      We have considered appellant’s “Agreed Motion To Dismiss Appeal.” It

is the court’s opinion that the motion should be granted; therefore, we dismiss

the appeal. See T EX. R. A PP. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See T EX. R. A PP. P. 43.4.




                                                       PER CURIAM

PANEL A: CAYCE, C.J.; GARDNER and WALKER, JJ.

DELIVERED: July 17, 2008




      1
          … See T EX. R. A PP. P. 47.4.